ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 6/6/22 wherein claims 1, 5, 8, 9, and 12 were amended and claims 2-4, 6, and 7 were canceled.
	Note(s):  Claims 1, 5, and 8-13 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 6/6/22 to the rejection of claims 1-12 made by the Examiner under 35 USC 102, 112, double patenting, and/or improper Markush have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, and 9-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/042,534 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to overlapping compounds that comprise two bicyclo rings, spacers, and other components.  The claims differ in that those of the instant invention specifically disclose that a sugar residue is present whereas the copending application just disclose that one may have a group that has a functional group.  Thus, a skilled artisan would recognize that sugar residues have a functional group therein.  Hence, the inventions disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
APPLICANT’S ASSERTIONS
	In summary, Applicant has requested that the double patenting rejection be withdrawn if it is the sole remaining rejection.  The request is being made under MPEP 804(I)(B)(1).
EXAMINER’S RESPONSE
	The Examiner acknowledges Applicant’s request.  The double patenting rejection is not the sole remaining rejection in the instant invention.  Thus, the rejection is still deemed proper and is MAINTAINED.

Improper Markush Rejection
	The improper Markush rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.

112 Second Paragraph Rejections
	I.	Note(s):  All of the outstanding rejections, except those below, are WITHDRAWN because Applicant amended the claims to overcome the rejections.  In addition, some of the rejections were amended to be consistent with the amended claims.
II.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	I.	Claims 1, 5, and 9-12:  Independent claims 1, 9, and 12 are ambiguous for the following reasons.  There are not enough bonds attached to the carbon atom.  Did Applicant intend to write ‘CH2’ instead of ‘C’?  It is unclear what the metes and bounds of the term ‘sugar residue’ include as a residue may be substituted and unsubstituted with (or at) various atoms.  Thus, since claims 5 depend from independent claim 1 and claims 10 and 11 depend from independent claim 9, those claims are also vague and indefinite.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the amendments to the claims addresses the Examiner’s concerns.  Specifically, it is asserted that independent claims 1, 9, and 12 were amend accordingly.
EXAMINER’S RESPONSE
	Applicant’s arguments and amendments were considered and deemed non-persuasive for reasons of record and those set forth above.

	II.	Claim 12:  The claim is ambiguous because it is unclear what therapeutic and diagnostic components Applicant is referencing such that one has a therapeutic, in vivo diagnostic, or ex vivo diagnostic kit present.  In addition, it is unclear how one has a kit as it appears that the components are not in kit for (e.g., lyophilized) or make any reference to kit components (e.g., instructions, vials, and so forth).  Also, the claim is ambiguous because it is unclear what molecular probe Applicant is referring to that is compatible with the instant invention.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that claim 12 features a compound or salt thereof, a fusion of a streptavidin mutant and a molecular probe.  Thus, it is asserted that claim 12 points out and distinctly claims what Applicant believes to be the invention.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth herein.  Applicant did not address the Examiner’s concerns to clarify the record.  Specifically, what therapeutic and diagnostic component(s_ Applicant is referencing such that one has a therapeutic, in vivo diagnostic, or ex vivo diagnostic kit present?  In addition, it is unclear how one has a kit as it appears that the components are not in kit form (e.g., lyophilized) or make any reference to kit components (e.g., instructions, vials, and so forth).  Also, the claim is ambiguous because it is unclear what molecular probe Applicant is referring to that is compatible with the instant invention.  Hence, the rejection is still deemed proper.

Essential Components Are Missing
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the components necessary to place in the kit.  It is unclear what diagnostic and therapeutic components are necessary to generate therapeutic and diagnostic kits.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that claim 12 features a compound or salt thereof, a fusion of a streptavidin mutant and a molecular probe.  Thus, it is asserted that claim 12 points out and distinctly claims what Applicant believes to be the invention.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive.  What is the diagnostic and therapeutic components present in the kit that are necessary to generate the therapeutic and diagnostic kits that are being claimed.

Claims Are Not Further Limiting
	The 112 fourth paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.


102 Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilbur et al (Bioconjugate Chemistry, 2010, Vol. 21, No. 7, pages 1225-1238).
	Wilbur et al disclose the synthesis of bis-biotin containing substances that are used in monoclonal antibody based pretargeting systems with streptavidin mutants (see entire document, especially, abstract).  In particular, Wilbur et al disclose the structure 
    PNG
    media_image1.png
    508
    555
    media_image1.png
    Greyscale
 (Figure 1, page 1226) wherein for Applicant’s variables Z1 and Z2 = oxygen; Y1 and Y2 = carbon; X1a, X2a, X1b, and X2b = NH; n1 and n2 = zero; V1 and V2 = sulfur; 
    PNG
    media_image2.png
    167
    240
    media_image2.png
    Greyscale
 = 
    PNG
    media_image3.png
    235
    434
    media_image3.png
    Greyscale
; 
    PNG
    media_image4.png
    46
    232
    media_image4.png
    Greyscale
  = 
    PNG
    media_image5.png
    112
    263
    media_image5.png
    Greyscale
.  
	Wilbur et al disclose that their compound is a blood clearance agent that was designed and synthesized to evaluate the hypothesis that the unacceptable high concentration of a radioiodinated bis-biotin derivatized in normal tissues was due to ineffective blood clearance of an antibody-SAv mutant fusion protein (page 1226, left and right column, bridging paragraph).  Thus, both Applicant and Wilbur et al disclose compounds encompassed by Applicant’s invention that functions as a clearing, therapeutic, and diagnostic agent.  Hence, the invention discloses overlapping subject matter.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the claims are distinguished over Wilbur et al because Applicant has amended L13 to specify that it is a combination of an alkylene group containing 1-10 carbon atoms, -CONH-, -NHCO, -O-, and 
    PNG
    media_image6.png
    133
    143
    media_image6.png
    Greyscale
.


EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  For the cited prior art, Applicant’s argument essentially ‘differs’ in how Applicant defines the ‘alkylene’ which has 1-10 carbon atoms in the combination as the other values, CONH-, -NHCO, -O-, and 
    PNG
    media_image6.png
    133
    143
    media_image6.png
    Greyscale
, are specific.  In determining how Applicant defines ‘alkylene’ throughout the application, the specification was consulted.  On pages 10-11, paragraph [0018] (see excerpt below), it is set forth that while L10 and L12 are independently an alkylene group containing 1-10 carbon atoms, the term ‘alkylene’ encompasses substituted alkylene groups as well.  Thus, based on how Applicant has defined the term ‘alkylene’ (the alkylene is optionally substituted) and the structure cited in the prior art, the L10 and L12 variable portions of the prior art structure is a combination of a substituted alkylene, -CONH-, -NHCO-, and  -O- and reads on the instant invention.  Hence, the invention discloses overlapping subject matter with the cited prior art.

Specification, pages 10-11, paragraph [0018]

    PNG
    media_image7.png
    205
    580
    media_image7.png
    Greyscale


NEW GROUNDS OF REJECTIONS
112 Second Paragraph Rejections
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 12-13 recites the limitation "the formula:".  There is insufficient antecedent basis for this limitation in the claim.

WITHDRAWN CLAIM
Claim 13 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.
	Note(s):  Claim 13 is of a different scope than independent claims 1, 8, 9, and 12.  For example, Applicant’s elected species does not contain a detectable moiety.  Claim 13 is directed to a labeled substance. The elected species is non-labeled.

ALLOWABLE CLAIM
Claim 8 is allowable over the prior art of record.  In particular, independent claim 8 is distinguished over the prior art of record because the prior art neither anticipates nor renders obvious the species of independent claim 8.  The closest art is that of Wilbur et al (Bioconjugate Chemistry, 2010, Vol. 21, No. 7, pages 1225-1238) which discloses structurally similar compounds.

COMMENTS/NOTES
Once again, Applicant’s election with traverse of the species 
    PNG
    media_image8.png
    214
    595
    media_image8.png
    Greyscale
  in the reply filed on 1/6/22 is acknowledged.  The traversal is based on Applicant’s assertion that the full scope of the application may be examined without a serious burden.  Applicant’s assertion is found non-persuasive because (1) Applicant does not clearly define the variables, for example, the variables L14, L13, L10, L11, and L12 read on any linking group; any sugar residue which may optionally have other components attached thereto; five- and 6-membered rings containing sulfur; five-membered ring that may have a double bond oxygen, sulfur, or NH group attached thereto; and five-membered rings comprising X1a, X2a, X1b, X2b, which are independently oxygen or NH which are conjugated to Z1 and Z2 which are independently oxygen, sulfur, or NH.  (2) The variable L13 is not defined (see independent claim 1).  (3) The variable L10, L12, L13, and L14, for example, may be individually or a combination of an alkylene group containing 1-10 carbon atoms, CONH, NHCO, and oxygen.  As a result, the structure lacks a common core and contains improper Markush groupings.  In addition, the metes and bounds of independent claim 1, for example, cannot be determined.  Thus, searching the full scope of the claimed invention would be a burden on the Examiner.  Hence, the restriction is still deemed proper and is made FINAL.
Claims 1, 5, and 8-12 read on Applicant’s elected species.  Initially, Applicant’s elected species was searched.  However, no prior art was found which could be used to reject the elected species.  Thus, the search was expanded to the species disclosed in Wilbur et al (Bioconjugate Chemistry, 2010, Vol. 21, No. 7, pages 1225-1238) above.  The search was not further extended because prior art was found which could be used to reject the claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        September 5, 2022